Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 20, 2021 has been entered.
Claims 1 and 3-10 remain pending in the application, and are examined. Claims 11-13 are newly added, and are pending in the application and are examined. Claim 2 is canceled.
Applicant' s amendments to the Claims have overcome each and every objection, 112(b) rejection, 102 rejection, and 103 rejection previously set forth in the Non-Final Office Action mailed 8/20/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Spiegler on 1/21/2022.

Claims 3-11 and 13 have been accepted and remain as originally presented.

The Specification has been amended as follows:

Pg. 3, Lns. 12-16 of the instant Specification has been amended as follows:
	The invention also relates to a biological analysis method, involving introducing at least one tube-holding rack into a biological analysis system as described herein 

The Claims have been amended as follows:

Claim 1 has been amended as follows:
	1. (Currently Amended) A biological analysis system comprising 
	at least one inlet and at least one outlet, at least two biological analysis devices connected to one another by a conveyor defining a closed circuit, each biological analysis device comprising an exchange region for the exchange of tube holding racks with the conveyor, one of the at least one inlet and one of the at least one outlet integrated into each of the at least two biological analysis devices, each of the at least one inlet of the biological analysis system comprising an each inlet reader and the conveyor readers are configured to communicate the identifier they have read to a controller, the controller being part of the biological analysis system, wherein the controller is configured to apply a specific treatment to a tube holding rack identified by at least one of the conveyor readers when 

Claim 12 has been amended as follows:
	12. (Currently Amended) The system of claim 1, wherein the at least two biological analysis devices are hematology analyzer devices and the system further comprises at least one slide staining device, and at least one stage, 
	wherein the hematology analyzer[[s]] devices are configured to pick up a tube in the tube holding rack positioned either on the at least one sample 
	wherein the at least one slide staining device is configured to deposit [[a]] the blood sample on a slide, spread the blood sample across the slide obtaining a thin layer, dry the thin layer of blood sample, stain the thin layer of blood sample, and place the tube back in the tube holding rack.

REASONS FOR ALLOWANCE
Claims 1 and 3-13 have been renumbered as claims 1 and 2-12, respectively, and are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Tatsutani et al. (US Pub. No. 2018/0002108; hereinafter Tatsutani; already of record) and Mimura et al. (EP Pub. No. 1505396; hereinafter Mimura; already of record) teach a biological analysis system similar to that claimed. However, neither Tatsutani nor Mimura 
	Specifically, although Tatsutani teaches a controller that is configured to impart a specific treatment to a tube holding rack identified by a conveyor reader that has not been previously read by an inlet reader, there is insufficient motivation to modify Tatsutani to include as many conveyor readers as there are exchange regions, as taught by Mimura. Further, the modification of Tatsutani by Mimura would change the principle of operation of Tatsutani, which is improper. See MPEP 2143.01. 
Claims 3-13 are allowable as they are dependent on claim 1, an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798        

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798